DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 1/26/2021 has been entered. Applicant has amended claims 1, 4-7 and 11; canceled claims 10 and 19-26 and added claims 27-29. Currently claims 1-9, 11-18 and 27-29 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard C. Kim (Reg. No. 40,046) on Feb 11, 2021.
Application should be amended as follows:
27. (Currently Amended) A physical unclonable function (PUF) generator comprising: 
a plurality of PUF cells; 
a plurality of dynamic flip-flop (DFF) circuits wherein each of the plurality of DFF circuits is coupled to each of the plurality of PUF cells respectively, wherein the plurality a dynamic node on each of the plurality of PUF cells; 
a population count circuit coupled to the plurality of DFF circuits, wherein the population count circuit is configured to determine a first number of PUF cells having flipped logical states from a first logical state to a second logical state; and 
an evaluation logic circuit having an input coupled to the population count circuit and an output coupled to the plurality of DFF circuits, wherein the evaluation logic circuit is configured to compare the first number with half of a total number of PUF cells, wherein a PUF signature is generated when the number of PUF cells that are at the second logical state are equal to or higher than half of the total number of PUF cells in the PUF generator.

Allowable Subject Matter
Claims 1-9, 11-18 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of the record either alone or in combination fail to teach or suggest a PUF generator comprising “a plurality of dynamic flip-flop (DFF) circuits wherein each of the plurality of DFF circuits is coupled to each of the plurality of PUF cells respectively, wherein the plurality of DFF circuits each is configured to monitoring a voltage level on the dynamic node on each of the plurality of PUF cells; a population count circuit coupled to the plurality of DFF circuits, wherein the population count circuit is configured to determine a first number of PUF cells having flipped logical states from a first logical state to a second logical state; and an evaluation logic circuit having an input coupled to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435